NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0136-17T3

WELLS FARGO BANK N.A.,

          Plaintiff-Respondent,

v.

DAVID BENNETT,

     Defendant-Appellant.
____________________________

                    Submitted October 31, 2018 – Decided January 9, 2019

                    Before Judges Fuentes and Moynihan.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Middlesex County, Docket No. F-
                    021225-14.

                    David Bennett, appellant pro se.

                    Reed Smith, LLP, attorneys for respondent (Henry F.
                    Reichner, of counsel; Kristy L. Keiser, on the brief).

PER CURIAM

          Defendant David Bennett appeals from an October13, 2017 order denying

his motion to vacate a final judgment entered on February 19, 2016 in this
foreclosure action that was commenced following defendant's failure to make

payments on a $177,000 note – secured by a mortgage on his Jamesburg property

– he executed in November 2004.1 After defendant's January 1, 2010 default,

plaintiff Wells Fargo Bank N.A., to which the mortgage had been assigned in

September 2010, filed its foreclosure complaint.

      On the scheduled trial date, July 15, 2015, defendant's counsel advised the

trial court that, after reviewing the trial exhibits and "weigh[ing] the possibilities

of success" at trial, and discussing the matter with defendant, defendant was

"willing to withdraw the . . . answer to the foreclosure complaint[] and[] have

the complaint sent down to the Office of the Foreclosure Unit" as an uncontested

case if plaintiff agreed to refrain from filing for final judgement before January



1
  Defendant, in his first notice of appeal filed on September 11, 2017, appealed
from the trial court's order of March 7, 2017 that denied his emergent application
to stay a sheriff's sale that took place on March 15, 2017. In an amended notice
of appeal filed October 27, 2017, defendant appeals only from the October 13
order. The amended notice of appeal does not list the March 7, 2017 ord er; nor
does defendant's merits brief address any issues arising from the entry of that
order. As such we will consider the appeal from only the October 13 order. We
have made clear "it is only the judgment or orders designated in the notice of
appeal which are subject to the appeal process and review." 1266 Apartment
Corp. v. New Horizon Deli, Inc., 368 N.J. Super. 456, 459 (App. Div. 2004).
We have also noted claims that have not been briefed are deemed abandoned on
appeal. 539 Absecon Blvd., L.L.C. v. Shan Enters. Ltd. P'ship, 406 N.J. Super.
242, 272 n.10 (App. Div. 2009).


                                                                              A-0136-17T3
                                          2
18, 2016.   The parties agreed to additional conditions that plaintiff would

provide defendant's counsel with a loan modification package by July 17, 2015,

and that plaintiff's counsel would be "available to act as an intermediary in any

loan modification process." Defendant, questioned under oath by the court,

confirmed: he understood the agreement; his "attorney [had] explained it clearly

to [him]"; he had no questions about the agreement; and he entered the

agreement of his own volition. A consent order memorializing the agreement

was filed that day.

      Plaintiff moved for final judgment which was entered on February 19,

2016. Defendant moved to vacate the judgment on September 7, 2017. Judge

Arnold L. Natali, Jr., patiently and thoroughly reviewed each of defendant's

arguments, including some raised in an unfiled objection to the entry of the final

judgment. The judge determined defendant had withdrawn his answer and was

precluded from relying on the defenses raised therein, including his challenge

to plaintiff's standing and the calculation of the amount due. Judge Natali further

concluded: plaintiff, in any event, had standing as proved by the proofs it

submitted; defendant did not proffer specific objections to the amount due as

required by Rules 4:64-1(d)(3) and 4:64-2; defendant's motion to vacate was not

timely filed; there was no competent evidence proffered by defendant that


                                                                           A-0136-17T3
                                        3
plaintiff breached the condition of the settlement related to the loan modification

package; and, after meticulously analyzing each section of the Rule, that

defendant had failed to establish reasons under Rule 4:50-1(a) through (f) to

warrant relief from judgment.

      Defendant argues on appeal:

            [POINT I]

            WELLS FARGO CONTUMACIOUSLY BREACHED
            THE JULY 15, 2015, AGREEMENT, TO SUBMIT
            AND MONITOR THE 2015 LOAN MODIFICATION
            APPLICATION,    BECAUSE    THEY    WERE
            [SIMULTANEOUSLY]     SEEKING   A   DUAL
            TRACKING FORECLOSURE, WHICH SHOULD
            PRECLUDE WELLS FARGO FROM MAINTAINING
            JUDGMENT FOR FORECLOSURE AGAINST
            DAVID BENNETT.

            [POINT II]

            WELLS FARGO FAILURE TO VERIFY AND
            CREDIT PAYMENTS VIOLATION OF THE
            SECOND STEP IN FORECLOSURE PROCESS:
            VERIFICATION AND INSPECTION OF RECORDS.

            [POINT III]

            DUAL TRACKING: NO NOTICE WAS PROVIDED
            TO THE APPELLANT PURSUANT TO R[ULE]
            1:15(a) REGARDING THE DISPOSAL OF A PRIOR
            FORECLOSURE CASE F-36680-13, WHICH WAS
            UNDER [SCRUTINY] FOR VIOLATIONS OF THE
            FAIR FORECLOSURE ACT (NOTICE OF INTENT
            TO FORECLOSE) APPELLANT DEFENDANT WAS

                                                                           A-0136-17T3
                                        4
            FIGHTING TWO ACTIVE FORECLOSURES CASES
            REGARDING      THE      SAME     HOME
            [SIMULTANEOUSLY].

            [POINT IV]

            WELLS FARGO WAS THE LOAN SERVICER NOT
            THE LENDER WELLS FARGO[] UTILIZED THE
            FRAUDULENT, AND UNLAW[FUL] PRACTICE OF
            ROBO-SIGNING IN A JUDICIAL FORECLOSURE.

            [POINT V]

            [PREDATORY]          LENDING        AND      DISPUTED
            BALANCE.

            [POINT VI]

            FINAL JUDGMENT FOR DEFAULT WAS
            ENTERED BUT JUDGMENT WAS NOT SUPPOSED
            TO AFFECT[] RIGHTS UNDER ANTI EVICTION:
            N.J.S.A. 2A:18-61.1 ET SEQ.

      We determine defendant's arguments in Points III, IV and V to be without

sufficient merit to warrant discussion in this written opinion. R. 2:11-3(e)(1)(E).

According the judge's denial of a Rule 4:50-1 motion substantial deference, we

perceive no abuse of discretion, U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J.

449, 467 (2012), and affirm substantially for the reasons expressed by Judge

Natali in his thorough and thoughtful oral decision.

      We further note defendant consented to having his answer deemed

uncontested. He, therefore, is barred from challenging the final judgment of

                                                                           A-0136-17T3
                                        5
foreclosure. See Pressler & Verniero, Current N.J. Court Rules, cmt. 2.2.3 on

R. 2:2-3 (2019) ("A judgment or order entered with the consent of parties is

ordinarily not appealable for the purpose of challenging its substantive

provisions."); N.J. Schools Constr. Corp. v. Lopez, 412 N.J. Super. 298, 308-09

(App. Div. 2010) (holding orders consented to by the parties are not appealable).

Defendant's arguments related to dual tracking, the filing by plaintiff of multiple

foreclosure complaints, and violation of his rights under the Anti-Eviction Act,

N.J.S.A. 2A:18-61.1 to -61.12, were not raised before the motion judge and will

not be considered here. Neider v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973).

      Affirmed.




                                                                           A-0136-17T3
                                        6